<div style="border: 3px solid #4991C5; font:1.5em; font-family:tahoma,calibri,arial; font-weight:bold; color:#1A4369; padding:5px; margin:10px; text-align:center">  The specified URL cannot be found. </div><!--0123456789012345678901234567890123456789012345678901234567890123456789012345678901234567890123456789012345678901234567890123456789012345678901234567890123456789012345678901234567890123456789012345678901234567890123456789012345678901234567890123456789012345678901234567890123456789012345678901234567890123456789012345678901234567890123456789012345678901234567890123456789012345678901234567890123456789012345678901234567890123456789012345678901234567890123456789012345678901234567890123456789012345678901234-->